DETAILED ACTION
This Office action is in response to the amendment and remarks filed on June 13th, 2022.  Claims 9-28 are pending.  The amendments have overcome the rejections under 35 U.S.C. 112(b).  The terminal disclaimer has overcome the double patenting rejections.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘An all-optical ion loading technique for scalable microtrap architectures’ (Hendricks et al.) in view of US 2009/0321719 (Folman et al.), and ‘All-optical ion generation for ion trap loading (Sheridan et al.).
Regarding claim 9, Hendricks et al. discloses an ion-trap system comprising: an ion trap, wherein the plurality of electrodes defines a trapping region having a trapping-region depth (fig. 1, ‘ion trap’); a photo-ablation system comprising: (i) an ablation oven for holding a source material comprising atoms characterized by a first mass and being characterized by a plurality of isotopes that includes a first isotope having a first characteristic frequency (fig. 1, ‘calcium target’, wherein ‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ p. 2, right column), wherein the ablation oven is configured to inhibit propagation of residue generated at the ablation oven to the ion trap (fig. 1, ‘skimmers’); (ii) an ablation laser that is configured to provide an ablation pulse to the source material to generate a plurality of neutral atoms (fig. 1, ‘ablation beam’, also ‘The ablation laser used in these experiments is a 1064nm pulsed Nd:YAG laser’ p. 2, right column); and a photo-ionization (PI) system configured to (1) enable excitation of a first neutral atom of the plurality thereof to a first excited state with a first photon and (2) enable excitation of the first neutral atom from the first excited state to the continuum with a second photon (‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272nm. The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16]. The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21].’ p. 2, right column); wherein the ablation laser is configured such that the ablation pulse has a fluence that gives rise to a high probability of trapping the first ion in the ion trap (‘The loading rate is found to be dependent on the ablation laser fluence. Rates as high as 125 ions per second have so far been observed, using a fluence of 240mJ/cm2 at a repetition rate of 25kHz … In order to demonstrate the ability of the ablation loading technique to load individual ions in a controlled manner, experiments have been carried out with laser fluences as low as 120mJ/cm2’ p. 4, both columns).
Hendricks does not explicitly disclose that the probability of trapping the first ion is greater than 50%.  However, as ion trapping is the goal, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose a fluence that will result in as large a probability of trapping as possible, and it is known at least from Sheridan et al. that trapping probabilities of up to 80% are known for this technology (‘However, already for a trap depth of 700 meV more than 80% of the atomic flux produced by PLA can be trapped.’ P. 6, left column). 
Hendricks et al. does not disclose wherein the ion trap is a microfabricated surface-electrode ion trap comprising a substrate and a plurality of electrodes disposed on the substrate.  However, Folman et al. discloses such an ion-trap (fig. 1b, element 200).  What’s more, Hendricks discloses that the technique is scalable to such traps (‘The general technique can be scaled down in size in order to better integrate with microtrap structures’ p. 1, right column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the ion trap of Folman et al. for the ion trap of Hendricks et al. to allow for quantum computing.
Regarding claim 10, Hendricks et al. in view of Folman et al. and Sherian et al. discloses the system of claim 9 wherein the PI system includes: a first photo-ionization (PI) laser configured to provide the first photon, the first PI laser having a frequency that is equal to the characteristic frequency (‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272 nm. The first step in this process is a resonant transition and hence it is isotope selective.’ Page 2, left column).
Hendricks et al. does not disclose a second PI laser configured to provide the second photon.  However, Sheridan et al. discloses such a dual laser system (‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20]. Both laser beams are overlapped and collimated with a power of 500 µW for the 423 nm beam and 1 mW for the 375 nm beam.’ p. 2, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the two laser system of Sheridan et al. for the single laser set-up of Hendricks et al. so that ionization by non-resonant photons can be separately measured and eliminated as background, as discussed in Sheridan et al. (‘The double peak structure located at arrival times shorter than 12 µs consists of fast ions and slower excited state atoms which are ionised either by the electric field or through absorption of non-resonant photons at 375 nm. The distribution of ground state arrival times is visible between 12 µs and 25 µs. Fig. 5(c) shows the same ablation pulse as in Fig. 5(b) but without the resonant 423 nm laser, thus eliminating the ground state component of the total spectrum.’ p. 4, both columns).
Regarding claim 11, Hendricks et al. in view of Folman et al. and Sheridan et al. discloses the system of claim 9 wherein the PI system includes a PI laser that is configured to provide each of the first and second photons (‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272nm. The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16]. The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21].’ p. 2, right column).
Regarding claim 12, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for the ablation oven being configured such that it comprises a housing having a chamber for holding the source material and an aperture that enables optical and fluidic access to the chamber, and wherein the housing is electrically conductive and electrically grounded such that an ion generated during a photo-ablation process is attracted to the housing.  However, Sheridan et al. disclose an ablation oven with a housing that is having a chamber for holding the source material and an aperture that enables optical and fluidic access to the chamber, and wherein the housing is electrically conductive (‘The target is a solid cylinder of calcium metal mounted inside a stainless steel block. It is electrically isolated, so that a potential difference between the target surface and the collimation aperture plate can be applied.’ p. 757, left column). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the ablation oven of Sheridan et al. for the unspecified target holder of Hendricks and to electrically ground the housing so that any positive ions formed during ablation do not leave the ablation oven, as discussed in Sheridan et al. (‘This electric field can be used to prevent charged particles created through the ablation process from passing through the aperture, thus allowing us to analyse the composition of the atomic beam.’ p. 757, left column).
Regarding claim 13, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for the housing being configured to restrict the flow of agglomerated neutral atoms toward the trapping region.  However, Hendricks does disclose that accumulation of atoms in the trapping region is problematic for small ion traps (‘One of the most significant of these is the observation that the rate at which ions are heated has been measured to increase dramatically as the trap size is reduced. Experiments have measured the heating rate to vary with trap scale, r, as strongly as r-4 [8]. This increase is attributed to patch potentials due to the presence of contaminants on the trap electrodes. Often this contaminant material is deposited by the atom sources used to load ion traps [9].’ p. 1, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the housing to restrict the flow of agglomerated neutral atoms toward the trapping region to prevent such contamination.
Regarding claim 14, Hendricks et al. in view of Folman et al. and Sheridan et al. discloses the system of claim 9, wherein the source material is characterized by a second fluence at which plasma generation at the source material is enabled, and wherein the first fluence is less than the second fluence (‘In brief, there are two distinct regimes in which nanosecond pulse laser ablation occurs, distinguished largely by the laser fluence …  Here we are principally concerned with the low fluence regime, in which thermal processes are dominant.’ P. 2, left column, and ‘With fluences less than or equal to about 600mJ/cm2 there are regions that are actually raised relative to the initial surface and it is impossible to precisely determine how much material has been removed. What is seen using optical microscopy is a series of raised and pitted regions that seems to be due to localised melting and redistribution of the metal surface. This would be consistent with a very low ablation rate resulting from a thermally driven process. It would appear from figure 3a that there is a threshold fluence at which the ablation rate begins to increase much more steeply, and almost linearly with the laser fluence. This would seem to correspond to the onset of plasma generation and hence the presence of a second, much more rapid, ablation mechanism.’ P. 3, right column).
Regarding claim 15, Hendricks et al. discloses a method for trapping an ion, the method comprising: locating a source material in a housing of an ablation oven (fig. 2, ‘calcium target’); photo-ablating a first neutral atom from a source material with an ablation pulse having a fluence that is controlled, wherein the fluence is sufficient to ablate at least one neutral atom from the source material without inducing a plasma discharge (‘In the ion trap setup, ions can be loaded into the trap by irradiating the calcium target with the ablation beam whilst the photo-ionising laser is operating continuously.’ P. 4, left column, wherein ‘It is important that atoms are emitted in their electronic ground states if the photo-ionisation process is to remain isotope-selective. In practice this means that ablation must be carried out in the thermal regime, where plasma effects are not observed.’ P. 3, right column), wherein a threshold fluence to induce the plasma discharge is determined (‘It would appear from Fig. 3a that there is a threshold fluence at which the ablation rate begins to increase much more steeply, and almost linearly with the laser fluence. This would seem to correspond to the onset of plasma generation and hence the presence of a second, much more rapid, ablation mechanism. This is supported by the direct observation of plasma formation at around this fluence, using a CCD camera with strong filtering of the scattered light at 1064 nm.’ p 3, bottom of left column through right column), and wherein the fluence of the ablation pulse is generated to be less than the threshold fluence to prevent the plasma discharge (‘The ablation laser fluence used is 240 mJ/cm2 and the repetition rate is 25 kHz’ caption for figure 4, note that the determination step found the threshold to be 600 mJ/cm2); exciting the first neutral atom to a first excited state with a first photon (‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ P. 2, right column); ionizing the first neutral atom to create the ion by exciting the first neutral atom from the first excited state to the continuum with a second photon (fig. 8(b), also ‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272nm.’ P. 2, right column); and trapping the ion in an ion trap comprising a plurality of electrodes, wherein the plurality of electrodes defines a trapping region (‘In our experimental setup we trap 40Ca+ ions’ p. 2, left column); wherein the fluence is controlled to yield a high probability of trapping the ion in the ion trap (‘The loading rate is found to be dependent on the ablation laser fluence. Rates as high as 125 ions per second have so far been observed, using a fluence of 240mJ/cm2 at a repetition rate of 25kHz … In order to demonstrate the ability of the ablation loading technique to load individual ions in a controlled manner, experiments have been carried out with laser fluences as low as 120mJ/cm2’ p. 4, both columns).
Hendricks does not explicitly disclose that the probability of trapping the ion is greater than 50%.  However, as ion trapping is the goal, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose a fluence that will result in as large a probability of trapping as possible, and it is known at least from Sheridan et al. that trapping probabilities of up to 80% are known for this technology (‘However, already for a trap depth of 700 meV more than 80% of the atomic flux produced by PLA can be trapped.’ P. 6, left column). 
Hendricks et al. does not disclose that the ion trap is a microfabricated surface-electrode ion trap comprising a substrate and a plurality of electrodes disposed on the substrate.  However, Folman et al. discloses such an ion-trap (fig. 1b, element 200).  What’s more, Hendricks discloses that the technique is scalable to such traps (‘The general technique can be scaled down in size in order to better integrate with microtrap structures’ p. 1, right column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the ion trap of Folman et al. for the ion trap of Hendricks et al. to allow for quantum computing.
Hendricks et al. does not disclose that the housing of the ablation oven is electrically grounded.  However, Sheridan et al. disclose an ablation oven with a housing that is electrically isolated and held at a different potential then the collimation aperture plate (‘The target is a solid cylinder of calcium metal mounted inside a stainless steel block. It is electrically isolated, so that a potential difference between the target surface and the collimation aperture plate can be applied.’ p. 757, left column). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the ablation oven of Sheridan et al. for the unspecified target holder of Hendricks and to electrically ground the housing so that any positive ions formed during ablation do not leave the ablation oven, as discussed in Sheridan et al. (‘This electric field can be used to prevent charged particles created through the ablation process from passing through the aperture, thus allowing us to analyse the composition of the atomic beam.’ p. 757, left column). 
Regarding claim 16, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 15 further comprising: providing the source material such that it is characterized by a plurality of isotopes that includes a first isotope having a resonant dipole transition characterized by a first resonant frequency (‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ P. 2, right column).
Hendricks does not disclose providing the first photon as part of a first laser signal that frequency stabilized at the first resonant frequency; and providing a second photon as part of a second laser signal.  However, Sheridan et al. discloses such a dual laser system (‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20]. Both laser beams are overlapped and collimated with a power of 500 µW for the 423 nm beam and 1 mW for the 375 nm beam.’ p. 2, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the two laser system of Sheridan et al. for the single laser set-up of Hendricks et al. so that ionization by non-resonant photons can be separately measured and eliminated as background, as discussed in Sheridan et al. (‘The double peak structure located at arrival times shorter than 12 µs consists of fast ions and slower excited state atoms which are ionised either by the electric field or through absorption of non-resonant photons at 375 nm. The distribution of ground state arrival times is visible between 12 µs and 25 µs. Fig. 5(c) shows the same ablation pulse as in Fig. 5(b) but without the resonant 423 nm laser, thus eliminating the ground state component of the total spectrum.’ p. 4, both columns).
Regarding claim 17, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 15 further comprising: providing the first photon as part of a first laser signal that is suitable for driving a first transition that excites the neutral atom to the first excited state, wherein the first excited state is equal to or greater than 50% and less than 100% of the energy required to excite the first neutral atom to the continuum; and providing the second photon as part of the first laser signal (fig. 8(b)).
Regarding claim 18, Hendricks et al. in view of Folman and Sheridan et al. disclose the claimed method except for controlling the fluence of the ablation pulse to control at least one of: the velocity of the first neutral atom, the rate of ablation of the source material, and the heat load at the source material.  However, Sheridan et al. discloses that velocity and rate of ablation influence ion trap loading (‘The most important figures of merit for loading ion traps are the generated flux of atoms in the ground state and their kinetic energy’ p. 5, right column), and further that the fluence controls these parameters (fig. 7 & 8 and associated text).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to control the fluence in this manner to improve ion loading.
Regarding claim 19, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 15 further comprising providing a first photo-ionization (PI) laser signal that includes the first photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state.’ Sheridan, p. 2, left column), and providing the first PI laser signal such that the first neutral atom undergoes photon absorption-emission cycles during exposure of the first neutral atom to the first PI laser signal (fig. 3).  Hendricks et al. in view of Folman et al. and Sheridan et al. does not specifically disclose whether the atom undergoes a plurality of cycles.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ensure that each atom fluoresces and therefore can be detected.
Regarding claim 19, Hendricks et al. in view of Folman and Sheridan et al. disclose the method of claim 19 further comprising providing a second photo-ionization (PI) laser signal that includes the second photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20].’ Sheridan, p. 2, left column).
Hendricks et al. in view of Folman et al. and Sheridan et al. does not specifically disclose whether the atom undergoes a plurality of cycles.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ensure that each atom fluoresces and therefore can be detected.
Regarding claim 21, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for the housing being configured to restrict the flow of agglomerated neutral atoms toward the trapping region.  However, Hendricks does disclose that accumulation of atoms in the trapping region is problematic for small ion traps (‘One of the most significant of these is the observation that the rate at which ions are heated has been measured to increase dramatically as the trap size is reduced. Experiments have measured the heating rate to vary with trap scale, r, as strongly as r-4 [8]. This increase is attributed to patch potentials due to the presence of contaminants on the trap electrodes. Often this contaminant material is deposited by the atom sources used to load ion traps [9].’ p. 1, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the housing to restrict the flow of agglomerated neutral atoms toward the trapping region to prevent such contamination.
Regarding claim 22, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for locating the ablation oven such that the ablation oven and the trapping region are on the same side of the ion trap. However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to locate the ablation on the same side as the trapping region to minimize the travel distance of the atom.
Regarding claim 23, Hendricks et al. discloses a method for trapping an ion, the method comprising: photo-ablating a first neutral atom from a source material with an ablation pulse having a fluence that it is sufficient to ablate at least one neutral atom from the source material without inducing a plasma discharge, wherein the at least one neutral atom is characterized by a first mass (‘In the ion trap setup, ions can be loaded into the trap by irradiating the calcium target with the ablation beam whilst the photo-ionising laser is operating continuously.’ P. 4, left column, wherein ‘It is important that atoms are emitted in their electronic ground states if the photo-ionisation process is to remain isotope-selective. In practice this means that ablation must be carried out in the thermal regime, where plasma effects are not observed.’ P. 3, right column), wherein a threshold fluence to induce the plasma discharge is determined (‘It would appear from Fig. 3a that there is a threshold fluence at which the ablation rate begins to increase much more steeply, and almost linearly with the laser fluence. This would seem to correspond to the onset of plasma generation and hence the presence of a second, much more rapid, ablation mechanism. This is supported by the direct observation of plasma formation at around this fluence, using a CCD camera with strong filtering of the scattered light at 1064 nm.’ p 3, bottom of left column through right column), and wherein the fluence of the ablation pulse is generated to be less than the threshold fluence to prevent the plasma discharge (‘The ablation laser fluence used is 240 mJ/cm2 and the repetition rate is 25 kHz’ caption for figure 4, note that the determination step found the threshold to be 600 mJ/cm2); exciting the first neutral atom to a first excited state with a first photon (‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ P. 2, right column); ionizing the first neutral atom to create the ion by exciting the first neutral atom from the first excited state to the continuum with a second photon (fig. 8(b), also ‘Atoms passing through the centre of the trap can be photoionised in a two-photon process by light at 272nm.’ P. 2, right column); and trapping the ion in an ion trap comprising a plurality of electrodes, wherein the plurality of electrodes defines a trapping region (‘In our experimental setup we trap 40Ca+ ions’ p. 2, left column).
Hendricks et al. does not disclose that the ion trap is a microfabricated surface-electrode ion trap comprising a substrate and a plurality of electrodes disposed on the substrate, wherein the plurality of electrodes defines a trapping region characterized by the trapping-region depth.  However, Folman et al. discloses such an ion-trap (fig. 1b, element 200).  What’s more, Hendricks discloses that the technique is scalable to such traps (‘The general technique can be scaled down in size in order to better integrate with microtrap structures’ p. 1, right column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the ion trap of Folman et al. for the ion trap of Hendricks et al. to allow for quantum computing.
Hendricks et al. also does not disclose controlling the fluence to control the velocity of the at least one neutral atom within a desired range that is less than or equal to a cutoff velocity that is based on a trapping-region depth and the first mass. However, it is known at least from Sheridan et al that the atoms can only be trapped if the kinetic energy is less than or equal to the cutoff energy determined from the trapping depth (‘The trap depth, however, limits the range of the kinetic energy spectrum of the atomic beam which can be utilized for ion trap loading. If ionised within the trap centre, only ions with a kinetic energy below the depth of the trapping potential are confined’ p. 6, left column).  The cutoff velocity corresponding to this energy is determined by the atom mass.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to control the fluence to ensure the velocity of the at least one neutral atom is less than or equal to the cutoff velocity so that the ion would be trapped.
Regarding claim 24, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed method except for locating the source material in a housing of an ablation oven, the housing being electrically grounded and configured to restrict the flow of agglomerated neutral atoms towards the trapping region. However, Sheridan et al. disclose an ablation oven with a housing that is electrically isolated and held at a different potential then the collimation aperture plate (‘The target is a solid cylinder of calcium metal mounted inside a stainless steel block. It is electrically isolated, so that a potential difference between the target surface and the collimation aperture plate can be applied.’ p. 757, left column). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the ablation oven of Sheridan et al. for the unspecified target holder of Hendricks and to electrically ground the housing so that any positive ions formed during ablation do not leave the ablation oven, as discussed in Sheridan et al. (‘This electric field can be used to prevent charged particles created through the ablation process from passing through the aperture, thus allowing us to analyse the composition of the atomic beam.’ p. 757, left column). 
Further, Hendricks does disclose that accumulation of atoms in the trapping region is problematic for small ion traps (‘One of the most significant of these is the observation that the rate at which ions are heated has been measured to increase dramatically as the trap size is reduced. Experiments have measured the heating rate to vary with trap scale, r, as strongly as r-4 [8]. This increase is attributed to patch potentials due to the presence of contaminants on the trap electrodes. Often this contaminant material is deposited by the atom sources used to load ion traps [9].’ p. 1, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to configure the housing to restrict the flow of agglomerated neutral atoms toward the trapping region to prevent such contamination.
Regarding claim 25, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the claimed invention except for locating the ablation oven such that the ablation oven and the trapping region are on the same side of the ion trap. However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to locate the ablation on the same side as the trapping region to minimize the travel distance of the atom.
Regarding claim 26, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the method of claim 23 further comprising providing the source material such that it is characterized by a plurality of isotopes that includes a first isotope having a resonant dipole transition characterized by a first resonant frequency (‘The first step in this process is a resonant transition and hence is isotope selective. The relevant energy levels are shown on figure 8 and full details can be found in [10,16].’ P. 2, right column).
Hendricks does not disclose providing the first photon as part of a first laser signal that frequency stabilized at the first resonant frequency; and providing a second photon as part of a second laser signal.  However, Sheridan et al. discloses such a dual laser system (‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20]. Both laser beams are overlapped and collimated with a power of 500 µW for the 423 nm beam and 1 mW for the 375 nm beam.’ p. 2, left column).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the two laser system of Sheridan et al. for the single laser set-up of Hendricks et al. so that ionization by non-resonant photons can be separately measured and eliminated as background, as discussed in Sheridan et al. (‘The double peak structure located at arrival times shorter than 12 µs consists of fast ions and slower excited state atoms which are ionised either by the electric field or through absorption of non-resonant photons at 375 nm. The distribution of ground state arrival times is visible between 12 µs and 25 µs. Fig. 5(c) shows the same ablation pulse as in Fig. 5(b) but without the resonant 423 nm laser, thus eliminating the ground state component of the total spectrum.’ p. 4, both columns).
Regarding claim 27, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the method of claim 23 further comprising providing a second photo-ionization (PI) laser signal that includes the second photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20].’ Sheridan, p. 2, left column).
Hendricks et al. in view of Folman et al. and Sheridan et al. does not specifically disclose whether the atom undergoes a plurality of cycles.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ensure that each atom fluoresces and therefore can be detected.
Regarding claim 28, Hendricks et al. in view of Folman et al. and Sheridan et al. disclose the method of claim 27 further comprising providing a second photo-ionization (PI) laser signal that includes the second photon (‘The 272nm light is generated by frequency-quadrupling light from a fibre laser at 1088nm [21]’ Hendricks, p. 2, right column or ‘In order to photo-ionise the neutral atoms, a 423 nm laser excites calcium atoms in the beam from the 4s 1S0 ground state to the 4p 1P1 excited state. This is followed by ionisation by a 375 nm laser which ionises the excited atoms [18, 20].’ Sheridan, p. 2, left column).
Hendricks et al. in view of Folman et al. and Sheridan et al. does not specifically disclose whether the atom undergoes a plurality of cycles.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ensure that each atom fluoresces and therefore can be detected.
Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive.
Applicant argues that the newly cited claim limitation to controlling the fluence to ensure a trapping potential of greater than 50% is not in the cited prior art.  This is not found convincing because the primary art teaches controlling fluence to increase trapping probability (see above).  While controlling to achieve the specific value of greater of 50% is missing from that art, previously cited Sheridan et al. discloses probability values far exceeding this.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881